Citation Nr: 1814832	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  12-14 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for benign prostate hypertrophy (BPH).

2. Entitlement to service connection for a kidney disorder.

3. Entitlement to a higher initial rating for enuresis, currently rated as 40 percent disabling prior to August 20, 2015.

4. Entitlement to a higher rating for enuresis currently rated as 40 percent disabling from August 20, 2015.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel J. Tuley, Attorney at Law


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1977.

These matters initially came before the Board of Veterans' Appeals (Board) from November 2009 and August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board notes that in a July 2016 letter, the Veteran informed VA of a change of address and requested that his claims file be transferred to the RO in Waco, Texas.  It is unclear whether this has been done.

In regard to the issues of service connection, in March 2013, the Veteran testified at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript is of record.  A letter has been sent to the Veteran informing him that the Veterans Law Judge who conducted the hearing in March 2013 is no longer with the Board.  The Veteran declined a further hearing in this matter.

In November 2015, the Board remanded the claims for further development.  The Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives).

In addition, the Board notes that the Veteran raised the issue of entitlement to a TDIU in October 2017.  While the RO has not adjudicated the issue, the Board finds that the issue of entitlement to a TDIU is part and parcel of the claim for a higher initial rating and will also address this issue in its decision.  See Rice v. Shinseki, 22 Vet. App. 47 (2009).  

As a final preliminary matter, the Board notes that the Veteran has submitted additional evidence with a waiver of RO consideration.  Therefore, a remand is not necessary. 


FINDINGS OF FACT

1.  On October 19, 2017, prior to the promulgation of a decision on the claims on appeal, the Veteran withdrew his appeal of the issues of entitlement to service connection for BHP and kidney disorder.

2.  Prior to August 20, 2015, the Veteran's enuresis required the wearing of absorbent material that must be changed two to four times per day and nighttime urinary frequency of five times or more.

3.  From August 20, 2015, the Veteran's enuresis required the wearing of absorbent material that must be changed more than four times per day and nighttime urinary frequency of five times or more.

4.  The evidence reflects that the Veteran's service-connected disability is of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for BHP and kidney disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Prior to August 20, 2015, the criteria for an initial rating in excess of 40 percent for enuresis have not been met.  38 U.S.C. §§ 1155, 5107(b) (2017); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2017).

3.  From August 20, 2015, the criteria for a rating of 60 percent for enuresis have been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, DC 7527.

4.  The criteria for an award of TDIU on a schedular basis pursuant to 38 C.F.R. §4.16(a) have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Withdrawal of claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran was seeking entitlement to service connection for BHP and kidney disorder.  In correspondence received on October 19, 2017, the Veteran's representative stated that "We are not appealing the issues of [BHP] or kidney disorder."
 
Here, the Board finds the Veteran has clearly expressed his wish to withdraw from appeal the issues of entitlement to service connection for BHP and kidney disorder consistent with the requirements of the regulations as interpreted in Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").  Moreover, the Board notes that in his October 2017 letter requesting to withdraw his service connection claims on appeal, the Veteran's presented additional arguments pertaining to his claim for a higher initial rating for enuresis and a TDIU, and did profer any arguments as to his claims for service connection.

Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues of entitlement to service connection for BHP and kidney disorder.  See 38 C.F.R. § 20.204; see also Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (holding that veterans are as free to withdraw claims as they are to file them; and when claims are withdrawn, they cease to exist).  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

III.  Higher Initial Ratings

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's disability is evaluated under the rating criteria for prostate gland injuries, infections, hypertrophy, postoperative residuals.  This disability is to be rated as a voiding or urinary tract infection, whichever is predominant.  Here, the evidence shows that the predominant signs and symptoms is voiding dysfunction.  38 C.F.R. § 4.115b, DC 7527. 

Voiding dysfunctions are evaluated according to urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage which requires the wearing of absorbent materials which must be changed more than four times per day is evaluated as 60 percent disabling.  The wearing of absorbent material which must be changed two to four times per day is evaluated as 40 percent disabling.  Urinary frequency that results in daytime voiding intervals of less than one hour, or awakening to void five or more times per night is evaluated as 40 percent disabling.  The Veteran may also receive an increased rating to 30 percent for obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2017).

VA treatment records in 2009 and 2010 reflect increased urination with nighttime voiding between three and six times per night.  At his March 2013 hearing, the Veteran testified that he got up six to eight times per night and that he only used absorbent materials at night and went through two pads per night. 

A May 2014 VA examination report documents the Veteran's statements that he got up two to three times per hour per night to go to the bathroom and that he only used absorbent materials at night and went through two pads per night.  The VA examiner recorded daytime voiding interval less than one hour, nighttime awakening to void five or more times, and that the Veteran's voiding dysfunction caused signs or symptoms of obstructed voiding to include slow and weak stream.

In an August 2015 statement, the Veteran reported that his disability had worsened and that he was now wearing and changing absorbents more than seven times per day.

An October 2015 VA examination report reflects progressively worse urinary incontinence.  The Veteran stated that he had adjusted his fluid intake to try to decrease the nocturia without success and that he took medication for his overactive bladder.  The examiner noted that the Veteran required absorbent material, which must be changed more than four times per day; nighttime awakening to void five or more times; and that signs and symptoms of obstructed voiding included hesitancy, slow stream, weak stream, and decreased force of stream. 

VA treatment records in 2016 reflect daytime voiding 20 times per day, nighttime awakening to void four to six times per night, and incontinence of 10 times during a one week period.

A July 2016 VA examination report indicates that the Veteran used absorbent materials that needed to be changed seven to eight times per day due to frequent urination, nighttime awakening to void five to six times per night if he did not drink anything after 6 p.m. and more times if he did, and that sometimes he did not awakened to go to the bathroom and therefore wet the bed.  

Upon review of the evidence of record, the Board finds that prior to August 20, 2015, the Veteran's service-connected enuresis more closely approximates a disability rating of 40 percent, and that from August 20, 2015, the Veteran's enuresis more closely approximates a disability rating of 60 percent.

Prior to August 20, 2015, the Veteran reported that he experienced, at worst, nighttime awakening to void between six to eight times, only wore absorbent materials at night, and that he went through two pads per night.  Under 38 C.F.R. 4.115a, urine leakage which requires the wearing of absorbent materials which must be changed two to four times per day is evaluated as 40 percent disabling, and urinary frequency that results awakening to void five or more times per night is also evaluated as 40 percent disabling.  As such, the Board finds that prior to August 20, 2015, a rating in excess of 40 percent for service-connected enuresis is not warranted.

From August 20, 2015, the Veteran reported that he wore and changed absorbent materials seven to eight times per day.  In addition, VA treatment records reflected that the Veteran's incontinence and leakage had significantly worsened such that he experienced daytime voiding 20 times per day, nighttime awakening to void four to six times per night, and incontinence of 10 times during a one week period.  Under 38 C.F.R. § 4.115a, urine leakage which requires the wearing of absorbent materials which must be changed more than four times per day is evaluated as 60 percent disabling.  As such, the Board finds that from August 20, 2015, a rating of 60 percent for service-connected enuresis is warranted.  The Board notes that this is the highest schedular rating available under this rating criteria.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to these claims.  See Doucette, 28 Vet. App. at 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  As noted, the issue of entitlement to a TDIU was raised by the evidence, and the Court has held that the Board can, and should, address this issue in the first instance because it is part and parcel of a claim for a higher rating where there is evidence of unemployability and the Veteran seeks the highest rating possible.  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for enuresis, now rated as 40 percent disabling prior to August 20, 2015, and 60 percent disabling thereafter.  Thus, the Veteran met the requirements for a TDIU on a schedular basis under 38 C.F.R. §4.16(a) from August 20, 2015.

As a preliminary matter, the Board notes that, while the Veteran does not meet the schedular criteria for entitlement to a TDIU prior to August 20, 2015, the Board does not find that referral of the claim to the Director of Compensation under 38 C.F.R. §4.16(b) is appropriate.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).  In his October 2017 VA Form 21-8940, the Veteran reported that he worked as a retail associate at Home Depot until July 2016, and earned $4,000 per month.  Given these earnings, the Board finds that this was not marginal employment.  As the Veteran was employed in a full-time, non-marginal, employment position prior to August 20, 2015, a TDIU is not warranted prior to that date, and therefore referral to the Director of Compensation under 38 C.F.R. §4.16(b) is not appropriate. 

To grant TDIU, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The evidence of record reveals that the Veteran has a high school education and worked as a sales and retail associated at Home Depot until July 2016. 

An October 2015 VA examination report reflects that the Veteran's productivity at work had decreased by about 25 percent because of his frequent trips to the bathroom.  A July 2016 VA examination report reflects that the Veteran was unable to hold his job in wholesale plumbing where he stood at the supply counter sale and drove a forklift because he had to go to the restroom too often. 

In September 2017, the Veteran submitted a report from S.B., a certified vocational evaluator and consultant.  She reviewed the Veteran's claims file and, based on review of the evidence, found that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected enuresis.  She referred to the October 2015 VA examination report documenting that the Veteran required absorbent materials that needed to be changed four or more times per day, daytime voiding between one and two hours, nighttime awakenings to void of five or more times, and that the Veteran's productivity had decreased by approximately 25 percent.  She also noted a July 2016 VA examination report that the Veteran changed his absorbent materials seven to eight times per day, had no warning and used the bathroom five to six times per night, and the Veteran's statements that he could not hold his last employment because of the frequency of his bathroom breaks.  She noted the VA examiner's opinion that the Veteran's enuresis impacted his ability to work because of frequent urination and incontinence.  

Given the nature and severity of his urinary disability and his limited educational and occupational history, the Board finds that the Veteran's service-connected enuresis precludes him from obtaining and retaining substantially gainful employment.  Thus, entitlement to a TDIU is warranted. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The Board will not assign an effective date for the award of TDIU and will allow the RO to do so in the first  instance.  Urban v. Principi, 18 Vet. App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating").

ORDER

The appeal as to the issue of entitlement to service connection for BHP is dismissed.

The appeal as to the issue of entitlement to service connection for a kidney disorder is dismissed.

Entitlement to an initial rating for enuresis higher than 40 percent disabling prior to August 20, 2015, is denied.

Entitlement to a rating for enuresis of 60 percent disabling from August 20, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


